      3:21-cv-01611-JMC          Date Filed 08/04/21       Entry Number 24        Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 John Keith Wright,                                    )       Civil Action No.: 3:21-cv-01611-JMC
                                                       )
                                Plaintiff,             )
                                                       )
 v.                                                    )             ORDER AND OPINION
                                                       )
 John Hancock Life Insurance Company                   )
 (U.S.A.), John Hancock Mutual Life Insurance          )
 Company, John Hancock Financial Network,              )
 Inc., and Andrew R. Humer,                            )
                                                       )
                                Defendants.            )
                                                       )

       Plaintiff John Keith Wright filed this action against John Hancock Life Insurance Company

(U.S.A.), John Hancock Mutual Life Insurance Company, John Hancock Financial Network, Inc.

(collectively “Hancock Defendants”) and Andrew R. Humer (“Humer”). (ECF No. 1-1.) Plaintiff

alleges he was “induce[d]” by Humer and Hancock Defendants’ “misrepresentations, failures, and

omissions” into purchasing an “[un]sound and [in]appropriate insurance and financial planning

tool” and that he has suffered financial losses as a result of these alleged acts. (Id. at 9, 10 ¶¶ 37,

40, 43.) Specifically, Plaintiff alleges causes of action for negligence, breach of fiduciary duty,

negligent misrepresentation, and unfair trade practices against Humer, as well as aiding and

abetting the breach of fiduciary duty and negligence against Hancock Defendants. (Id. at 13-26

¶¶ 68-124.)

       This matter is before the court on Humer’s Motion to Dismiss pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure. (ECF No. 9.) For the reasons set forth below, the court

DENIES this motion.




                                                  1
      3:21-cv-01611-JMC         Date Filed 08/04/21      Entry Number 24        Page 2 of 8




                 I.     RELEVANT BACKGROUND TO PENDING MOTION

       Plaintiff initially filed this action on April 22, 2021, in the Court of Common Pleas for

South Carolina’s Eleventh Judicial Circuit. (ECF No. 1-1.) He alleges he purchased various life

insurance policies from Hancock Defendants through an agent in Charleston, South Carolina

between 1989 and 1993. (Id. at 5 ¶¶ 10-13.) He contends that servicing rights for these policies

were eventually transferred to The Carolinas General Agency in Charlotte, North Carolina. (Id. at

5 ¶ 14.) In September 2004, Humer, an agent of The Carolinas General Agency and of Hancock

Defendants, is alleged to have contacted Plaintiff with the suggestion that Plaintiff replace his

existing life insurance policies with the John Hancock Medallion Variable Universal Life

Insurance Edge II (“MVL Edge II”) policy. (Id. at 6 ¶¶ 15-19.) According to Plaintiff, MVL Edge

II is an indexed universal life insurance policy (“IUL”) and that, under such a policy, “all premium

payments above the cost of insurance are directed into an internal investment account by the

insurance company.” (Id. at 6-7 ¶¶ 20-21.)

       Plaintiff purports Humer advised him to surrender his existing life insurance policies and

use the funds to make initial premium payments on an MVL Edge II policy. (Id. at 7 ¶ 22.)

Plaintiff maintains that he was advised by Humer and Hancock Defendants that the value of his

IUL would grow by 10% each year and that he could stop making premium payments on the

account after three years. (Id. at 7-8 ¶¶ 23, 31.) Further, Humer is said to have advised Plaintiff

that once the IUL was “fully funded,” Plaintiff could borrow against the cash value of the policy

during retirement to supplement his income and that he would not need to repay these loans during

his lifetime because “the insurance company would use the death benefit to pay off any accrued

interest.” (Id. at 7 ¶¶ 24-25.) In general, Plaintiff alleges Humer “promoted that IUL policy [as]

a safe and risk-free approach to achieving [Plaintiff’s] insurance and financial goals.” (Id. at 9 ¶



                                                 2
      3:21-cv-01611-JMC         Date Filed 08/04/21      Entry Number 24       Page 3 of 8




35.) According to Plaintiff, he surrendered his previous policies in favor of an MVL Edge II policy

based on this advice and he suffered an immediate loss of $7,000.00. (Id. at 8 ¶¶ 28-30.)

       Plaintiff claims that in 2009, he made several additional policy changes at the advice of

Humer, including lowering the death benefit coverage by $100,000.00, increasing his planned

premium from $1,600.00 to $2,760.00 per year, setting up an auto-draft for premium payments,

and making monthly premium payments of $230.00. (Id. at 14 ¶¶ 60-61.) Plaintiff alleges that,

although he has paid these premiums every month since April 2009, he received a Notice of

Default on June 15, 2020, demanding a payment of $2,058.56. (Id. at 14 ¶ 63.) He claims that

this was the first notice he had of potential losses caused by his MVL Edge II policy. (Id.)

       Plaintiff maintains that his participation in the IUL strategy and purchase of an MVL Edge

II policy caused him to suffer losses, in part, because Humer did not inform him that the “costs,

charges, expenses, and other deductions [associated with MVL Edge II] could exceed the indexed

interest earned and cause the accumulated cash value of the IUL policy to decline.” (Id. at 9 ¶¶

34, 37.) Plaintiff also specifically claims that the 10% growth rate projected by Humer and

Hancock Defendants was “unrealistically high and unattainable” and that Humer’s suggestion that

Plaintiff could supplement his income was a “negligent misrepresentation.” (Id. at 10, 11 ¶¶ 42,

50.) In essence, Plaintiff alleges that he was not adequately made aware of the risks of the MVL

Edge II policy, that the MVL Edge II policy is a “flawed insurance and financial planning

strategy,” and that he would not have participated in it were it not for Humer and Hancock

Defendants’ “misrepresentations, failures, and omissions.” (Id. at 10 ¶¶ 35-41.)

       On May 28, 2021, the action was removed to this court, (ECF No. 1), and on June 28, 2021,

Humer filed a Motion to Dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

(ECF No. 9). Plaintiff then filed a response in opposition to Humer’s motion on July 12, 2021



                                                3
      3:21-cv-01611-JMC          Date Filed 08/04/21       Entry Number 24         Page 4 of 8




(ECF No. 10), and Humer filed a reply to Plaintiff’s response on July 23, 2021 (ECF No. 23).

                                        II.     JURISDICTION

       The court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332,

because the parties are citizens of different states and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs. For jurisdictional purposes, Plaintiff alleges that he is

a citizen and resident of South Carolina, that Hancock Defendants are corporations domiciled in

the state of Massachusetts, and that Humer is a citizen and resident of North Carolina. (ECF No.

1-1 at 3-4 ¶¶ 1-3.) The court is satisfied that the amount in controversy exceeds $75,000.00,

exclusive of interest and costs. (ECF No. 1.)

                                     III.     LEGAL STANDARD

       A motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim upon which relief

can be granted “challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588 F.3d

186, 192 (4th Cir. 2009) (citations omitted); see also Republican Party of N.C. v. Martin, 980 F.2d

943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . . does not resolve contests

surrounding the facts, the merits of a claim, or the applicability of defenses.”). “In considering a

12(b)(6) challenge to the sufficiency of a complaint, this Rule must be applied in conjunction with

the liberal pleading standard set forth in Federal Rule of Civil Procedure 8(a).” Jenkins v. Fed.

Bureau of Prisons, C/A No. 3:10-1968-CMC-JRM, 2011 WL 4482074, at *2 (D.S.C. Sept. 26,

2011). Rule 8(a) provides that to be legally sufficient, a pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

       A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim should

not be granted unless it appears certain that the plaintiff can prove no set of facts that would support

his claim and would entitle him to relief. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th



                                                   4
      3:21-cv-01611-JMC          Date Filed 08/04/21      Entry Number 24         Page 5 of 8




Cir. 1993). When considering a motion to dismiss, the court should accept as true all well-pleaded

allegations and should view the complaint in a light most favorable to the plaintiff. Ostrzenski v.

Seigel, 177 F.3d 245, 251 (4th Cir. 1999); Mylan Labs., Inc., 7 F.3d at 1134. “To survive a motion

to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id.

                                          IV.     ANALYSIS

A.     The Parties’ Arguments

       Humer argues that each of the claims brought against him by Plaintiff are time barred by

their respective three-year statutes of limitations. (ECF No. 9-1 at 4 (citing S.C. Code Ann. §§ 15-

3-530(5) (2001), 39-5-150 (1976)).) He further asserts that “[u]nder the discovery rule, the three-

year clock starts ticking on the date the injured party either knows or should have known by the

exercise of reasonable diligence that a cause of action arises from wrongful conduct,” and he offers

two alternative theories supporting his conclusion that the claims are time barred. (Id. at 4 (quoting

State ex rel. Wilson v. Ortho-McNeil-Janssen Pharms., 414 S.C. 33, 76 (2015)).)

       First, Humer argues that when Plaintiff reduced his life insurance coverage and increased

his monthly premium payments in 2009, he must have done so because he “knew, or at the very

least should have known, that the MVL Edge II policy was not attaining 10% returns and that costs

and charges were draining the value of the account.” (Id. at 5.) Accordingly, Humer reasons that

this is evidence of Plaintiff becoming aware of the alleged injury and that the claims expired three

years after that, in 2012. (Id.) Second, Humer contends that a reasonably diligent person in



                                                  5
      3:21-cv-01611-JMC          Date Filed 08/04/21       Entry Number 24        Page 6 of 8




Plaintiff’s position would have kept track of their investment account balance and, thereby, would

have noticed the loss in value long before Plaintiff claims to have done so. (Id. at 6.) Humer

acknowledges that to accept this argument, the court must first “take judicial notice of the fact that

[Plaintiff] would have had access to information relating to his MVL Edge II policy and the relating

investment account,” such as through account statements. (Id.)

        Plaintiff responds with three arguments. First, Plaintiff generally argues that a 12(b)(6)

motion is not the proper vehicle for raising an affirmative defense, such as statute of limitations.

(ECF No. 10 at 2-3.) Second, he argues that judicial notice is improper under these circumstances.

(Id. at 3-4 (citing Fed. R. Evid. 201(c)).) Third, Plaintiff points to the paragraph of his Complaint

that indicates he did not become aware of the MVL Edge II policy’s poor financial performance

until he received the June 2020 Notice of Default. (Id. at 4-6.) According to him, this was the

first time that he became aware of his alleged injury and the initiation of the statute of limitations.

(Id.) He further argues that he could not have brought these claims before receiving the Notice of

Default because, before then, he could not have proved pecuniary loss, an element to each of his

claims. (Id. at 5.)

B.      The Court’s View

        As an initial matter, the court agrees with Plaintiff that Humer’s 12(b)(6) Motion should

be granted only “if all facts necessary to the affirmative defense ‘clearly appear[] on the face of

the complaint’” and that this happens in “relatively rare circumstances.” Goodman v. Praxair,

Inc., 494 F.3d 458, 464 (4th Cir. 2007) (alteration in original) (quoting Richmond, Fredericksburg

& Potomac R.R. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993)). As such, “the question presented in

this case is whether the . . . [C]omplaint sets forth on its face the facts necessary to conclude that

[Plaintiff]’s claims are barred by the statute of limitations.” Id.



                                                   6
        3:21-cv-01611-JMC        Date Filed 08/04/21       Entry Number 24        Page 7 of 8




         The court will now consider Humer’s argument that the 2009 policy changes indicate

Plaintiff knew or should have known of his financial losses at that time. Plaintiff’s Complaint

directly states that he did not have knowledge of the policy’s alleged deficiencies until receiving

the Notice of Default in 2020. (ECF No. 1-1 at 14 ¶ 63.) The court would have to ignore this

allegation if it were to accept Humer’s contention that Plaintiff knew of his financial losses in

2009.

         Further, if the court were to determine that Plaintiff should have known of his injury based

on his need to make policy adjustments in 2009, the court could only do so by inferring that the

2009 policy changes were prompted by Plaintiff’s awareness of his financial losses. Humer argues

that this inference would be reasonable and, therefore, permissible within the court’s consideration

of his 12(b)(6) Motion. (ECF No. 23 at 2 (citing Iqbal, 556 U.S. at 678).) The court, however,

does not agree with Humer on this point. There are many reasons why Plaintiff may have made

his 2009 policy changes, and there is nothing “on the face of the complaint” that would indicate

this decision was prompted by an awareness of his financial losses. Goodman, 494 F.3d at 464.

By making reasonable inferences in favor of Plaintiff, the court declines to grant Humer’s Motion

on these grounds.

          Similarly, without the benefit of discovery, the court is without sufficient information to

determine whether a reasonably diligent policy owner in Plaintiff’s position would have

discovered his injury prior to 2020. Even if the court were to take judicial notice of the fact that

account holders have information related to the performance of their account,1 the court does not


1
  There seems to be a disagreement over the content of Humer’s request for judicial notice.
Plaintiff argues that the court cannot take judicial notice of “[Plaintiff’s] account statements or the
‘fact’ that [Plaintiff] had access to information regarding his policy.” (ECF No. 10 at 3.) However,
Humer responds by asserting merely that “it is common knowledge that owners of an investment
account have access to information related to the account” and is not requesting that the court take
judicial notice of Plaintiff’s specific account statements. (ECF No. 23 at 3-4.)

                                                  7
      3:21-cv-01611-JMC         Date Filed 08/04/21      Entry Number 24           Page 8 of 8




know what information would have been provided to Plaintiff. In consideration of a 12(b)(6)

motion, the court must construe items of which it takes judicial notice in favor of the non-moving

party. Zak v. Chelsea Therapeutics Intern., Ltd., 780 F.3d 597, 607-08 (4th Cir. 2015). Even if

the court were to acknowledge that the reasonably diligent policy holder would have had access to

information on his account, it does not necessarily follow that the information would have been

sufficient to put someone in Plaintiff’s position on notice that the advice he received in 2004 was

deficient. Not only would this be an inference in favor of Humer, rather than Plaintiff, it is not

supported by facts alleged “on the face of the complaint.” Goodman, 494 F.3d at 464. Because

this information is lacking, the affirmative defenses raised by Humer “are more properly reserved

for consideration on a motion for summary judgment.” Richmond, 4 F.3d at 250. As such, the

court need not consider Plaintiff’s argument that he was unable to meet the elements of his claim

prior to receiving the Notice of Default in June 2020. (ECF No. 10 at 5-6.)

                                       V.     CONCLUSION

       For the reasons set forth above, the court DENIES Defendant Andrew R. Humer’s Motion

to Dismiss for Failure to State a Claim. (ECF No. 9.)

       IT IS SO ORDERED.




                                                    United States District Judge
August 4, 2021
Columbia, South Carolina




                                                8
